Citation Nr: 1745151	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  03-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress syndrome (PTSD) prior to February 29, 2012, and a disability rating in excess of 50 percent on and after February 29, 2012.

2.  Entitlement to service connection for a left shoulder disorder.  

3.  Entitlement to service connection for a right shoulder disorder.   

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a non-PTSD psychiatric disorder.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension as secondary to service-connected disability.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest pains as secondary to service-connected disability.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1964 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A March 2003 rating decision, in pertinent part, granted service connection for PTSD and assigned a 10 percent evaluation effective July 1, 2002.  The Veteran timely disagreed with this rating decision and in September 2003, appealed the decision to the Board.  A July 2005 rating decision increased the disability rating of the Veteran's PTSD from 10 percent to 30 percent effective July 1, 2002.  In October 2006, the Board denied the Veteran's claim for a disability evaluation in excess of 30 percent for PTSD.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court), and in December 2007, pursuant to a Joint Motion for Remand, the Court vacated the Board's October 2006 decision, finding that notice regarding the scheduling of the Veteran's Board hearing had been sent to an incorrect address.  In April 2008, the Board remanded the Veteran's claim in order to afford him a hearing before Board personnel, but in June 2008, the Veteran withdrew his request for such a hearing.

In September 2008, the Board again denied the Veteran's claim for a disability evaluation in excess of 30 percent for PTSD.  The Veteran filed a timely appeal to the Court, and in an October 2010 Memorandum decision, the Court vacated the Board's September 2008 decision, finding that the Board failed to adequately address the evidence of record, including testimony from the Veteran's October 2004 hearing before RO personnel.

In February 2013, the RO increased the rating of the Veteran's PTSD to 50 percent effective February 29, 2012.  In January 2015, the Board again denied the Veteran's increased rating claim for PTSD, denying an increased rating prior to and after February 29, 2012.  The Veteran again filed a timely appeal to the Court, and in a May 2016 Memorandum decision, the Court vacated the Board's January 2015 decision, finding that the Board failed to adequately address the evidence of record.  The Court also found that the Board erred in finding that a claim of entitlement to TDIU was not raised as part of the pending PTSD appeal.  Thus, the Board was directed on remand to remand the matter to the RO for issuance of an SOC.

In the January 2015 Board decision, the Board also remanded the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder and entitlement to service connection for a right shoulder disorder, bilateral hearing loss, and a non-PTSD psychiatric disorder, in order to provide the Veteran with an opportunity to present testimony on those appeals in a Board hearing.  The undersigned Veterans Law Judge heard the Veteran's testimony in an August 2015 Travel Board hearing.  The Board remanded these four claims in January 2016.  Also, the Board assumed jurisdiction over issues of entitlement to a TDIU and whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension and chest pain.  Having done so, the Board remanded the claims to the RO for issuance of an SOC.  Thus, the second aspect of the May 2016 Court Memorandum decision directing that an SOC be issued for the Veteran's appeal for entitlement to a TDIU was carried out.  An SOC addressing these three appeals was issued in May 2016, and the Veteran perfected his appeal in June 2016.

Now, all issues listed in the issue section are properly returned to the Board for appellate consideration.  

The issue of entitlement to service connection for a bilateral shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2000 rating decision, the RO denied service connection for hypertension and chest pain because the claims were not well-grounded.  The Veteran did not appeal the decision and did not submit new and material evidence within one year.

2.  In March 2003 and August 2004 rating decisions the RO again denied service connection for a hypertension and chest pain.  The Veteran did not perfect appeals of these decisions and did not submit new and material evidence within one year of the August 2004 rating decision.

3.  Evidence received since the final August 2004 rating decision denying service connection for hypertension and chest pain is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

4.  Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to the Veteran's military service. 

5.  A non-PTSD psychiatric disorder diagnosed as major depressive disorder with anxious distress, is proximately due to or the result of service-connected PTSD.  

6.  Resolving all doubt in favor of the Veteran, the Veteran's PTSD more nearly approximates deficiencies in most areas.

7.  Resolving all doubt in favor of the Veteran, his service-connected disabilities render him unable to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The April 2000, March 2003, and August 2004 rating decisions denying service connection for hypertension and chest pain are final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to warrant reopening of the claim of service connection for hypertension and chest pain.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

4.  The criteria for service connection for major depressive disorder with anxious distress have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.385 (2016).

5.  The criteria for an initial disability rating, of 70 percent, but no more, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

6.  The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Here, the Board renders favorable dispositions for the Veteran's claims of entitlement to service connection for a non-PTSD psychiatric disorder and bilateral hearing loss and his claim of entitlement to a TDIU.  For these decisions, the Board makes no unfavorable decision in the instant case, and the Board finds that any deficiency in VA's notice or development actions is harmless error.

For the Veteran's claim of entitlement to an increased rating for PTSD, VA provided adequate notice on numerous occasions over the course of the appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the context of an application for reopening, although VA need not provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  See VAOPGCPREC 6-2014, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006) (noting that notice requires notice of the evidence and information that is necessary to reopen the claim and notice of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant).  In this case, a November 2007 VCAA letter provided notice of the elements of service connection and new and material evidence.  Thus, the criteria of VAOPGCPREC 6-2014 are satisfied.  

For his PTSD appeal, the Veteran was afforded multiple VA examinations, most recently in April 2017.  The Board finds that the VA examination reports, in conjunction with private examinations obtained, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Furthermore, as the claims to reopen are denied, there is not duty to provide the Veteran with examinations regarding those issues.  See 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, the May 2016 Court memorandum decision directed that the Board consider all medical evidence of record in rendering a decision on the Veteran's claimed increased rating claim for PTSD.   The following decision has been provided in light of this directive.  Thus, there has been compliance with the prior remand.


II.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an April 2000 rating decision, the RO denied service connection for hypertension and chest pain because the claims were found to not be well-grounded.  The RO found that there was no plausible connection between the Veteran's claimed conditions and his service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Again in March 2003, the RO denied service connection for hypertension because it found there was no evidence of hypertension during service or within one year of the Veteran's separation from service.  The RO also denied service connection for chest pain because it found that chest pain was not a disabling condition.  The Veteran appealed this rating decision but failed to perfect his appeal within the 60 day period after the issuance of the March 2004 Statement of the Case (SOC).  See 38 C.F.R. § 20.302 (b)(1).  Again in August 2004, the RO denied service connection for hypertension and chest pain.  Again the Veteran failed to perfect his appeal within the 60 day period after the issuance of the April 2005 SOC.    

The evidence of record at the time of the August 2004 rating decision includes diagnoses of chest pain and hypertension in private treatment records in March 1983.  Also of record was a February 2004 opinion from Dr. SK, who opined that the Veteran's episodes of chest pain and hypertension have a lot to do with his PTSD.  Also of record were various other medical records, including VA treatment records.  

Submitted after the August 2004 rating decision are various documents, including an April 2013 statement from the Veteran in which he contended that his hypertension is related to exposure to Agent Orange during his military service.  Also newly of record are private and VA treatment records which show treatment for these disorders.  The Veteran submitted new statements that reiterate his belief that his hypertension and chest pain are etiologically related to his service-connected PTSD and Agent Orange exposure.  In a January 2015 Board decision, it was ruled that the Veteran was not exposed to herbicide agents, to include Agent Orange, during his military service.

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The Board finds the evidence is not material because the Veteran's statements that hypertension and chest pain are related to his service-connected PTSD have been previously considered by the RO - the substance is cumulative.  Likewise, the treatment records showing treatment for these disorders is cumulative as the diagnoses were already of record.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claims.  Shade, 24 Vet. App. at 117.  This is true of the Veteran's claim that he has hypertension that is related to Agent Orange exposure because he has been found to not have been exposed.  Accordingly, for all of the above reasons, the Veteran's claims are not reopened.   


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) 6the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

	Bilateral Hearing Loss

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

On VA examination in February 2003, the Veteran reported having hearing loss since 1968.  He reported having difficulty understanding speech in noisy environments.  He also reported exposure to firing of weapons without ear protection and service aboard an aircraft carrier where he was involved with fueling jet aircraft which was extremely noisy.  On testing, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35
LEFT
20
15
20
30
30

Speech audiometry revealed speech recognition ability of 96 percent in the bilateral ears.  The pure tone threshold average was 26 decibels in the right ear and 24 decibels in the left ear.  The examiner found that the audiologic test results suggested normal hearing acuity bilaterally.  

The Veteran presented for a routine hearing evaluation with VA in May 2007.  The test results showed what was described as mild to moderate hearing loss in both ears.  However, the audiologist expressed her opinion that the test results were unreliable and should not be used for rating purposes.  During the puretone testing, the Veteran was reinstructed several times on the proper ways to take the test.  

The Veteran underwent another audiology consultation with VA in June 2007.  The audiologist conducted an evaluation with results that suggested that hearing was within normal limits.  On initial testing, the results were slightly elevated, and the Veteran was reinstructed as to what was expected of him during the testing.  On retesting, the audiologist found no significant changes since the last valid audiogram, conducted during the February 2013 VA examination for bilateral hearing loss.  

VA provided an examination in February 2013.  However, puretone thresholds and speech recognition ability could not be tested at that time.  The examiner explained that the degree of hearing sensitivity could not be determined since the Veterans' responses were inconsistent and unreliable.  The findings were not reliable or suitable for adjudication purposes.  

In August 2015, VA received a private audiogram conducted that same month.  On air conduction testing, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
65
65
LEFT
65
65
75
80
80

On bone conduction testing, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
N/A
45
LEFT
30
30
50
N/A
45

The private audiogram provided what appeared to be speech recognition scores.  However, it is unclear whether the audiologist used Maryland CNC testing.  Thus, the recognition scores for this audiogram are not for consideration in the instant claim.  

VA provided an examination in April 2017.  As with the February 2013 VA audiology examination, the examiner could not test the puretone thresholds because the results were inconsistent and unreliable.  Thus, the examiner found that the results were invalid and should not be reported.  The examiner did provide speech discrimination scores of 100 percent, bilaterally, however.  In the diagnosis section, the examiner found that the Veteran had normal hearing, bilaterally.  Despite these findings, the examiner found that bilateral hearing loss was etiologically related to acoustic trauma during the Veteran's service.  As rationale, the examiner noted that the Veteran's enlistment and separation examinations made use of the whispered voice tests, which were notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  Due to the fact that frequency specific audiometric information was not available and because the Veteran was a combat Veteran, the examiner found that the benefit of the doubt goes in the Veteran's favor.  However, she noted that the rating should be based solely on the Veteran's speech discrimination score, as the Veteran was unable to provide valid, reliable pure tone thresholds.  

As a threshold matter, the Board must discuss whether the Veteran meets the present disability element of service connection for bilateral hearing loss.  The February 2013 and April 2017 VA examinations do not provide insight into the auditory thresholds at any frequency at any ear.  In addition, prior audiometric data created by VA does not yield audiometric data that amounts to a disability for VA purposes under 38 C.F.R. § 3.385.  The only audiometric data showing hearing acuity levels since the February 2003 VA examination is the August 2015 private audiogram.  At that time, both bone and air conduction tests yielded puretone frequency thresholds that qualified as a disability for VA purposes.  The Board resolves reasonable doubt in the Veteran's favor and finds that this audiogram shows a present disability bilaterally for VA purposes.  In making this finding, the Board is aware of VA audiologists' concerns in 2007, 2013, and 2017, all expressing reservations with the frequency specific audiometric information that was gathered from the consultations at those times.  Such reservations were not provided in response to the August 2015 private audiogram, and despite the fact that the Veteran has shown unreliability during audiological testing, the Board finds that the present disability element has been met.  

As noted by the RO, the Veteran has experienced in noise exposure during service.  Accordingly, the only remaining consideration is whether present bilateral hearing loss is etiologically related to the Veteran's service.  The Board places probative weight on the April 2017 VA opinion in finding for the Veteran.  The examiner noted that the Veteran's in-service audiology examinations were conducted using the whispered voice test, which is unreliable.  In light of the Veteran's in-service exposure to loud noise and the lack of post-service acoustic trauma, the examiner found that the Veteran's current hearing loss was etiologically related to service.  It is unclear to the Board why the VA examiner provided an opinion in April 2017, as her examination findings did not explicitly show a disability for VA purposes.  However, the examiner did predicate her opinion on some level of hearing loss, and the Board finds that the rationale is adequate to support a finding that conceded hearing loss is etiologically related to the Veteran's military service.  Accordingly, service connection for bilateral hearing loss is warranted.  

	Psychiatric disorder other than PTSD

Since his service connection claim in 2006, the Veteran's appeal has been adjudicated and developed as a claim of entitlement to service connection for a non-PTSD psychiatric disorder, claimed as directly caused by the Veteran's military service.  

Two VA opinions have been procured during the claim and appeal period.  The first opinion was provided during a VA examination in connection with his increased rating claim for PTSD in February 2012.  The examiner stated that the Veteran was reporting clinically significant symptoms of anxiety and depression, some of which appear to be more generalized in nature and not related to his PTSD.  The examiner determined that, according to the DSM IV, anxiety disorder not otherwise specified (NOS) was the most appropriate diagnosis to characterize a mixed anxiety-depressive disorder.  As to the etiology of the Veteran's anxiety disorder, he opined that it was less likely as not related to or incurred in service.  The rationale provided was that the disorder appeared to have emerged in the 1980s related to work stressors that he experienced while working at the United States Postal Service.  The same opinion was essentially provided on most recent remand in April 2017.  

These two opinions make reference to incidents summarized in a July 1983 evaluation that recommended that the Veteran be retired from his job on medical grounds.  Then, it was noted that the Veteran developed symptoms in the work place when a certain supervisor and "another female" harassed him and lead to his current distress.  In an evaluation from November 1983, it was noted that the Veteran had developed a nervous condition secondary to action taken in a discrimination complaint against the United States Postal Service (USPS).  

Also of record, however, is a January 2017 private psychological evaluation from Dr. KEK.  The examiner diagnosed PTSD and Major Depressive Disorder, Recurrent Episode, with anxious distress.  The examiner opined that the Veteran's depression developed due to his worsening PTSD.  The examiner conducted an exhaustive review of the claims file, to include a discussion of the various VA examinations of record.  He noted the Veteran's varying diagnoses over the years.  The psychologist opined that the presence of the Veteran's PTSD-related symptoms, particularly chronic sleep disturbance, made him more vulnerable to occupational and social impairment and the development of depression.  The examiner has also indicated that it was at least as likely as not that the Veteran's mixed anxiety and depressive disorder were the product of the worsening occupational and social impairment from PTSD.  The examiner also noted that due to the shared symptom presentation and the Veteran's long history of symptoms, it was not possible to separate the occupational and social impairment caused by the Veteran's separate diagnoses.  The Board accords the private opinion significant probative weight as it was based upon a review of the relevant evidence and provided extensive rationale in support of the opinion, in contrast to the cursory VA examiner's rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Veteran's depressive disorder with anxious distress is caused by service-connected PTSD.  Thus, service connection is warranted.  See 38 C.F.R. § 3.310 (2016).  Furthermore, the symptoms cannot be separated and thus both disorders shall be rated together.  See Mittleider v. West, 11 Vet. App. 181 (1998) (noting that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).   

IV.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9411.  The currently assigned 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. 3 8 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  Notwithstanding the use of the newer manual, the DSM-IV is the governing manual in the instant case.  The Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board.  79 Fed. Reg. 45094 (Aug. 4, 2014).  Because the Veteran's claim for an increased rating was initially before the Board prior to August 2014, use of the DSM-IV is appropriate.  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2014).

Prior to discussing the factual history of the Veteran's claim, the Board notes that service connection has been granted for major depressive disorder with anxious distress in the instant decision.  Opinions delineating symptoms thereof with the Veteran's service-connected PTSD have been provided.  However, in light of the grant of service connection for depression and a persuasive January 2017 psychological evaluation, the Board will consider all psychiatric symptoms in evaluating service-connected PTSD.  See Mittleider, 11 Vet. App. 181.

	Factual History

By way of history, in a July 1983 evaluation that recommended that the Veteran be retired from his job on medical grounds, it was noted that the Veteran developed symptoms in the work place when a certain supervisor and another female harassed him and lead to his current distress.  In an evaluation from November 1983, it was noted that the Veteran had developed a nervous condition secondary to action taken in a discrimination complaint against the United States Postal Service (USPS).  

In a private record from November 2002, the Veteran reported that his flashbacks were less gruesome and he was able to sleep.  The Veteran was doing well on his medications.  In an October 2002 record, the Veteran reported that things were going pretty well, but also reported having flashbacks and worry.  The Veteran reported that home was good and his grandson was a joy.  The Veteran had a euthymic mood and affect.  

The Veteran underwent a VA examination in February 2003, at which time the examiner noted that the Veteran had been married since 1964.  The Veteran reported that he last worked for the USPS in 1984 after working there since 1969.  The Veteran stated that he was made to retire secondary to high blood pressure and general feelings of stress.  The Veteran reported that he could not handle stress, his sleep was decreased, and he was often tense.  The Veteran stated that he always had flashbacks of Vietnam and continued to have them.  The Veteran reported that socially he was an officer of his church, but he did not like to be around too many people.  The Veteran reported that his symptoms worsened following the death of his son in 1991.  The Veteran reported having chronic dysphoric moods and difficulties at night with dreams of his military experience.  The Veteran reported feelings of detachment, a history of depression, some decreased social functioning, and mild hypervigilance.  The Veteran was alert and oriented.  He maintained good eye contact and his speech was of a regular rate and rhythm.  The Veteran's mood was depressed and his affect was moderately constricted.  The Veteran's thought process was coherent, and the Veteran had no suicidal or homicidal ideation.  The Veteran's insight and adjustment were adequate.  The examiner assigned him a GAF score of 61.  

In April 2003, the Veteran reported that he had recurring, intrusive, and distressing memories of the events that he witnessed and experienced.  The Veteran reported that he had become "emotionally numb" and withdrawn.  The Veteran reported having difficulty sleeping and concentrating, and he feared for his and his family's safety.  In September 2003, the Veteran stated that he could not cope with stress at all and required medication in order to sleep at night.  The Veteran stated that he could not work due to his PTSD.  

In February 2004, the Veteran stated that he had been doing fairly well recently.  In July 2004, the Veteran indicated that his symptoms worsened when his son was killed in 1999.  The Veteran indicated that he faced discrimination at work and became anxious and stressed.  The Veteran worked for the USPS until 1984 when he was medically retired.  The Veteran was casually dressed and cooperative.  The Veteran did not have auditory or visual hallucinations or delusions.  The Veteran had no suicidal or homicidal ideation, but his mood was depressed.  The Veteran's affect was restricted, and his insight and judgment were fair.  The Veteran was alert and oriented.  The clinician assigned the Veteran a GAF score of 50.  

In October 2004, the Veteran participated in a hearing before RO personnel.  The Veteran stated that he had flashbacks, problems sleeping, short-term memory loss, and he did not communicate well with people.  The Veteran stated that PTSD impaired his judgment.  The Veteran denied experiencing delusions or hallucinations.  The Veteran stated that he had trouble dealing with anger, especially if people told him what to do.  The Veteran stated that PTSD affected his ability to work because of anger, he could not stay on a job because people were discriminating.  The Veteran stated that his anger would come out and it would affect his whole body.  The Veteran stated that PTSD forced him into an early retirement.  In March 2005, a VA clinician assigned the Veteran a GAF score of 50.  

The Veteran underwent a VA examination in March 2005.  The Veteran had experienced no hospitalizations since his last examination.  The Veteran claimed to experience chronic recurrent mixed-mood dysphoria, episodes of sleep disturbance with unpleasant dreaming, and episodes of recalling the sight of dead bodies.  The Veteran reportedly experienced increased mood dysphoria approximately every two to three weeks, sleep disturbance approximately once weekly, and the sight of dead bodies approximately every two to three weeks.  The Veteran had remissions from symptoms approximately seven to ten days per month, during which time he felt well.  The Veteran indicated that he had experienced clinical improvement, but he complained of decreased interest, ongoing mood dysphoria, episodes of over-sleeping and poorer quality sleep.  Unpleasant dreaming was less prominent.

The Veteran worked for the USPS from 1969 to 1984, and he retired on disability in 1984 that was based on stress and anxiety that was related to his complaint of being discriminated against.  The Veteran continued to be married to his first wife, and he described his marriage as "good."  The Veteran had active relationships with his wife and other family members.  The Veteran indicated that he stopped engaging in many social activities when his son died, and he had comparatively fewer social relationships than he used to.  Nevertheless, the Veteran still went fishing, engaged in yard work, went to ball games, and socialized some with his wife.  The Veteran was clean and neatly groomed.  The Veteran's mood was dysphoric.  The Veteran had sleep impairment, but it did not interfere with daily activities.  The Veteran could not distinguish the different effects of active duty stressors, post office stressors, and other life stressors on his current symptoms.  The examiner opined that the Veteran's mood dysphoria was a function of his PTSD and assigned the Veteran a GAF score of 62.  The examiner found that there was little current functional impairment related to his military trauma.  The examiner noted that the Veteran was on disability from the USPS because of work-related stressors.  The examiner found that the Veteran did not suffer from decreased efficiency, decreased productivity, decreased reliability, an inability to perform work tasks, or impaired work, family, and other relationships.  

In April 2005, the Veteran indicated that he had an improved sleep pattern.  In a separate April 2005 note, the Veteran indicated that he read the newspaper, went to church, went on walks, fished, watched television, and watched sporting events.  The Veteran had been married for 41 years, had two daughters from his marriage, and about four kids from outside relationships.  The Veteran denied experiencing any problems with his family relationships.  The Veteran reported having a positive social support network in his wife, daughter, and grandchildren.  The Veteran last worked in 1984.  The Veteran reported that he attended church regularly.  

In September 2006, the Veteran stated that his condition warranted at least a 50 percent rating.  The Veteran indicated that he had a hard time getting motivated and became fatigued quickly.  The Veteran indicated that he did not wish to be around people most of the time and was content to stay home with his spouse.  The Veteran indicated that he occasionally distanced himself from her.  The Veteran indicated that he had problems with memory.  The Veteran became agitated and upset when talking about Vietnam, and he could not control his mood or anger when he became upset.

In October 2006, the Veteran stated that he wanted to be by himself most of the time.  The Veteran indicated that he did not sleep well and worried all of the time.  The Veteran was tired and had difficulty concentrating.  The Veteran suffered from depression and anxiety.  In November 2006, the Veteran stated that he could not be around a lot of people and he suffered from flashbacks.  The Veteran could not have emotional contacts with other people and worried about most everything.  

In August 2007, Dr. S.K. stated that the Veteran was unable to work and 100% disabled.  In October 2007, Dr. R.J. stated that the Veteran was medically disabled due to his multiple medical problems.  In November 2007, the Veteran's spouse stated that the Veteran sometimes sat for hours without talking to anyone.  She indicated that the Veteran was depressed and had a loss of interest.  She indicated that the Veteran could not stand to be any crowds of people or look at dead bodies.  She indicated that the Veteran had problems sleeping.  

The Veteran underwent a VA exam in November 2007, at which time the examiner diagnosed mild PTSD.  The Veteran indicated that he had been married for 43 years and had seven children; the Veteran lost a son in 1999.  The Veteran stated that he saw his daughters almost every day and had a good relationship with them.  The Veteran indicated that his relationship with his wife was difficult because she did not understand him.  The Veteran had a few friends, but he preferred to be alone.  The Veteran indicated that he no longer had leisure pursuits as a result of the pain associated with arthritis and other medical problems.  The Veteran sometimes did yard work and watched television.  While the Veteran used to enjoy going to sporting events and fishing, he stopped in 1996 when he was cut off from disability benefits.  The examiner found that the Veteran was moderately impaired with regard to psychosocial functioning.  The Veteran reported having passive homicidal thoughts without intent or plan.  The Veteran had fair impulse control, and he had no problem with his activities of daily living.  The Veteran had no memory problems during his interview.  The examiner indicated that the Veteran's symptoms were mild and improved with medication.  The Veteran stated that he was harassed at work because of his race, and he received worker's compensation for job-related stress.  The Veteran reported that his worker's compensation and disability benefits lapsed in 1996, and the Veteran went back to work as a bus driver for approximately one year.  In 2000, the Veteran again received worker's compensation.  

The examiner noted that the Veteran was hesitant to give details regarding his symptoms because VA punishes people for improving.  The examiner found that the Veteran had only mild functional impairment for physical and sedentary work as a result of his PTSD symptoms.  The Veteran did not have deficiencies in judgment, thinking, family relations, work, mood, or school as a result of his PTSD symptoms.  The Veteran did not have reduced reliability and productivity due to PTSD symptoms.  There was not an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  Instead, the examiner found that the Veteran's signs and symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran had good relationships with family and some friends.  The Veteran might have slight difficulties on the job secondary to mild arousal, avoidance, and re-experiencing symptoms.  

Mental health group counseling notes from 2008 and 2009 generally show that the Veteran was an active, calm participant.  In December 2010, Dr. S.K. stated that due to the Veteran's PTSD, generalized anxiety disorder, and major depression, he was not able to deal with any stressful situations.  Mental health group counseling notes from 2010 generally show that the Veteran was an active, stable participant.  Mental health group counseling notes from 2011 generally show that the Veteran was an active, calm participant with a mild level of impairment.  

The Veteran underwent a VA examination in February 2012.  The examiner found that the Veteran's GAF score as a result of his PTSD alone was 61 to 65.  The Veteran indicated that he stopped working due to harassment that he perceived to be racially motivated.  The Veteran experienced significant anxiety and depression as a result of his work environment and decided to seek mental health counseling.  The Veteran stated that he never had any problems with his job performance.  The examiner noted that there was not strong evidence to suggest that the Veteran's PTSD symptoms caused him to stop working.  The Veteran took workman's compensation until 1996, at which time he took jobs bagging groceries and driving a school bus.  The Veteran stated that he could not work with the children, and his disability payments were reinstated.  The Veteran noted occupational problems due to his medical conditions and low frustration tolerance.  The Veteran stopped working when he received disability benefits again.

The examiner noted that the Veteran's PTSD would cause him to have occupational difficulties in the form of problems interacting effectively with supervisors, co-workers, and customers due to irritability, anger, and tendencies to isolate.  The Veteran might have reduced work performance due to attention, concentration, and short-term memory problems.  The Veteran might have problems completing tasks correctly and efficiently, and he might have difficulty tolerating stress.  The Veteran would likely be unable to hold any type of supervisory or leadership role.  The examiner found, however, that the Veteran's symptoms of PTSD did not cause total occupational impairment, and the Veteran was not unemployable solely due to the effects of PTSD.  The Veteran could likely function adequately in employment situations in which he was his own boss, worked alone, and was not subject to oversight or correction by others.  The Veteran would likely function better in a job that involved more routine or repeated tasks with limited supervisory or leadership roles.  The examiner noted that the Veteran had more than one mental illness, and that the Veteran's symptoms for each could be differentiated from each other.  The Veteran's PTSD generated re-experiencing, avoidance, and hyperarousal symptoms.  The examiner noted that there was considerable overlap in the symptoms of PTSD and mixed anxiety and depressive disorder, such as difficulty concentrating, a sleep disturbance, irritability, and hypervigilance.  In sum, the examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's mixed anxiety and depressive disorder, coupled with maladaptive personality features, caused the Veteran's most significant impairments.  The impairments associated with the Veteran's PTSD were more mild.  The Veteran described his marriage as tough, and that he lived in the same house as his spouse, but they did not spend much time together.  The Veteran indicated that his children called and visited him at home, but he did not have much interaction with them.  The Veteran stated that he would leave the house when his grandchildren visited.  The Veteran denied any social relationships.

In April 2013, the Veteran stated that he was totally disabled and unable to work for 30 years.  The Veteran stated that his PTSD symptoms had been over 70 percent from the time that he filed his claim.  

A January 2017 private psychological assessment was conducted by Dr. KEK after telephonic interview and review of the Veteran's medical records.  On mental status examination, the Veteran presented as alert and oriented in all spheres.  His speech was normal in rate, rhythm, and tone, and affect was appropriate.  Dr. KEK considered the Veteran to be an excellent informant regarding historical and current personal information.  The Veteran reported a long history of problems with depression, showing moderate symptoms of depression at the time of the evaluation.  He denied past or present suicidal ideation, and he had no history of self-harm.  Dr. KEK noted that the Veteran had a long history of anxiety, and described continued symptoms of anxiety and PTSD.  He reported a long history of difficulty falling and staying asleep, and his appetite was inconsistent.  Thought process and content were normal.  The Veteran did report having difficulty with concentration, which would affect his short-term memory.  However, significant memory problems were denied.  Judgment and insight were considered to be somewhat limited, given the Veteran's mental state and history.  

After testing the Veteran and reviewing his medical history, Dr. KEK noted that the Veteran's depression seemed to have developed over time, but was not considered clinically significant until the early 1980s.  Then, the presence of chronic PTSD-related symptoms had made him more vulnerable to occupational and social impairment as well as the development of depression.  Based on the Veteran's history and current symptom depression, the Veteran had PTSD and major depressive disorder with anxious distress, moderate.  The two conditions resulted in nightmares, flashbacks, hypervigilance, avoidance, sadness, fatigue, worthlessness, restlessness, difficulty concentrating, negative emotional state, anhedonia, and social isolation.  The examiner noted that while previous examiners had been able to differentiate symptoms attributable to one diagnosis but not both, it was nevertheless impossible to separate the occupational and social impairment caused by the separate diagnoses.  

In the summary section, Dr. KEK relied on the results of his assessment in finding that, since at least July 2002 to the present, it was at least as likely as not that the Veteran's PTSD had caused him occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.  The record had shown that the Veteran had suffered from constant anxiety, depression, isolation, nightmares, flashbacks, and the inability to handle stress from at least 2002.  Dr. KEK also noted that irritability was also documented throughout the record, including a history of assaultive/violent behavior.  Dr. KEK also noted that the Veteran's had GAF scores of 50 in 2004 and 2007.  

	Analysis

After a thorough review of the evidence, and with heavy reliance on the findings of the January 2017 private assessment by Dr. KEK, the Board finds that the evidence of record reflects that the Veteran's symptoms more nearly approximate a 70 percent evaluation for the entire appeal.  In making this finding, the Board notes that service connection for major depressive disorder with anxious distress is granted herein, and the January 2017 private assessment reflected consideration of the total social and occupational impairment attributable to the Veteran's psychiatric disorders.  This is consistent with the evidence of record.  For instance, the Veteran received GAF scores of 50 in 2004 and 2005, and it appears that all his psychological symptoms were considered in these assignments.  In the 2005 VA examination, the examiner assigned a GAF score of 62 that was attributable only to the Veteran's PTSD.  As the Veteran is now service-connected for the psychiatric disorder on which the most occupational impairment was attributed in the 2005 VA examination, the findings of the 2005 VA examination are not inconsistent with the January 2017 private assessment that found that the Veteran's psychiatric disorders resulted in occupational and social impairment with deficiencies in most areas.  

However, the Board notes that the January 2017 assessment is somewhat inconsistent with the findings of the November 2007 and February 2012 VA examinations.  In this regard, the January 2017 assessment reflects consideration of all the Veteran's psychiatric symptoms, which are now service-connected.  Thus, the Board accords more weight to this assessment.  The Board acknowledges that the February 2012 examiner found that the Veteran had maladaptive personality features that were a cause of some of his occupational and social impairment.  However, it is unclear what portion of the Veteran's impairment was attributed to this, and prior examinations did not raise this condition.  Thus, the Board resolves doubt in the Veteran's favor and finds that his occupational impairment was caused by his service-connected psychiatric disabilities.  

In summary, the Board finds that the Veteran's PTSD with major depressive disorder and anxious distress has resulted in occupational with deficiencies in most areas and that a 70 percent rating is warranted for the entire appeal period.  

A 100 percent evaluation, however, is not for assignment.  The evidence of record does not demonstrate total social and occupational impairment - the Veteran remains married.  The Veteran could adequately care for himself and hygiene was not noted to be an issue at any point during the appeal.  Furthermore, he did not exhibit inappropriate behavior, persistent delusions or hallucinations, a danger to self or others, or disorientation to time or place, or memory loss for names of close relatives, occupation, or his own name.  Finally, the Veteran's thought processes and communication were not noted to be grossly impaired.  The Veteran's other symptoms were not of similar severity, frequency, and duration to cause total social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  As such, the Veteran's PTSD does not warrant a 100 percent evaluation.  

In short, the Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence does not support the award of a higher rating for the Veteran's service-connected PTSD.  

V.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2016).

Because entitlement to TDIU is being considered as a part of the Veteran's claim for an increased rating for PTSD, the Veteran is deemed to have filed a claim of entitlement to a TDIU on July 1, 2002, the date of his claim of entitlement to service connection for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Pursuant to the increased rating decision above, the Board has granted a 70 percent rating for service-connected PTSD for the entire appeal.  Combining that with the Veteran's other service-connected disability, tinnitus, which is evaluated at 10 percent disabling, the Veteran's combined evaluation is 70 percent, with one disability at least rated at 40 percent.  See 38 C.F.R. § 4.25 (2016).  Accordingly, the issue is whether the Veteran's service-connected disabilities, caused the Veteran to be unemployable.

In that regard, the Board finds the January 2017 private assessment from Dr. KEK particularly probative.  The psychologist opined that it was at least as likely as not that the Veteran had been unable to secure and follow substantially gainful employment since 1983, when he was pulled out of work due to the stress and anxiety he was experiencing on the job.  This opinion is more probative than the findings of the VA examiner's over the course of the appeal because it thoroughly assesses the impairment resulting from the Veteran's now service-connected depressive disorder with anxious distress, in addition to his service-connected PTSD.  Therefore, the Board resolves reasonable doubt in the Veteran's favor and finds that a TDIU is warranted for the entire appeal period.  



ORDER

New and material evidence having not been received, the applications to reopen the previously denied claims of entitlement to service connection for hypertension and chest pain are denied.

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for major depressive disorder with anxious distress is granted.  
 
An initial disability rating of 70 percent, but no higher, for service-connected PTSD is granted for the entire appeal period.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury or symptoms, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

Here, a remand is necessary to obtain an addendum opinion for the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder.  The Veteran has contended that he has had pain in his shoulder since service when he had to refuel aircraft carriers which required him to carry and lift heavy hoses.  See August 2015 Brd. Hrg. Tr. at 4-9.  He was diagnosed with left shoulder arthritis in April 1983 and, at a VA examination in November 2007, it was reported that he had tenderness in both shoulders.  VA provided an examination for his claim in April 2017.  Then, the examiner diagnosed degenerative arthritis in both shoulders.  In the opinion, she focused entirely on the lack of shoulder diagnoses or symptoms documented in the service treatment records in finding that there was no objective evidence of shoulder symptoms until 1983, when the Veteran developed left shoulder pain, and bilateral shoulder pain in 1999.  The examiner did not address the Veteran's statements that he had suffered from bilateral shoulder soreness during his service and that he had experienced pain in his shoulders since service.  On remand, an addendum opinion should be obtained that addresses the competent statements describing bilateral shoulder symptoms back to the Veteran's military service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for a qualified medical examiner to provide an addendum opinion regarding the etiology of the Veteran's bilateral shoulder disorder.  The claims file must be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service, to include lifting heavy hoses while refueling jets.  

In rendering the opinion, the examiner must specifically consider the following:  1) the March 1983 private treatment record that contained a diagnosis of left shoulder arthritis; 2) the November 1999 private treatment record that contained a complaint of pain in the shoulders; and 3) the Veteran's competent lay statements describing bilateral shoulder pain during and since service.  

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


